In an action to recover damages for personal injuries suffered by respondent, who fell while descending a stairway in appellant’s business building, judgment, entered on the verdict of a jury in her favor, reversed on the law, with costs, and the complaint dismissed on the law, with costs. The stairs were constructed in 1903; and in the absence of a showing that they were constructed without the authorization of the city building department, that they are in violation of statute, ordinance, or regulation, or that any similar accident happened in the forty years of their existence, no case of liability is established against the appellant when, concededly, the stairway was well lighted. If the applicable law were to the contrary, it would be required to be held that the verdict, importing negligence by appellant and respondent’s freedom from contributory negligence, is against the weight of the evidence. Adel, Sneed and Wenzel, JJ., concur; Carswell, *818Acting P. J., and Johnston, J., concur for reversal but dissent as to dismissal of the complaint and vote to grant a new trial.